ENTRY DENYING MOTION FOR STAY PENDING APPEAL AND OVERRULING REQUEST FOR ORAL ARGUMENT
The county prosecutor requests a stay of the trial court's decision allowing the county commissioners to appoint other counsel for a federal lawsuit. The trial court found that the county prosecutor had a conflict of interest, and it allowed the commissioners to contract with other counsel.1
At first reading, the statutes2 are not clear — they must be interpreted by this court. That process requires legal research, argument by the parties, and this court's ultimate resolution of disputed legal issues. That should come in the ordinary course of the appeal, not in a stay motion.
To grant a stay would effectively decide the appeal — the federal case will go forward in any event — the commissioners would just not have counsel of their choosing. Denying the stay means that counsel will be taking a chance — representing the county without the guarantee of ever being paid; because if this court ultimately decides that the commissioners had no legal authority to hire counsel in this instance, counsel will not be paid from county funds. Evidently, counsel are willing to do this — to act at their peril.
We do not believe the issue is sufficiently clear to be decided on a stay motion. Therefore, we deny the stay.
Further, we deny the request for oral argument on the motion.
Winkler, P.J. and Sundermann, J., concur.
1 See, State ex rel. Jefferson Cty. Children Services Bd. v.Hallock (1986), 28 Ohio St. 3d 179, 502 N.E.2d 1036.
2 R.C. 309.09 and 309.14.